If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


 KAREN CONNELL, LARRY CONNELL,                                         FOR PUBLICATION
 JAMES P. EYSTER, KIM E. MICHENER, RITA                                March 4, 2021
 MICHENER, DIANA NEWMAN, MICHAEL B.                                    9:05 a.m.
 O’LEARY, and LAURA OUELLETTE,

                 Plaintiffs-Appellants,

 v                                                                     No. 353871
                                                                       Washtenaw Circuit Court
 LIMA TOWNSHIP and LIMA TOWNSHIP                                       LC No. 19-000834-CZ
 PLANNING COMMISSION,

                 Defendants-Appellees.


Before: SWARTZLE, P.J., and RONAYNE KRAUSE and RICK, JJ.

SWARTZLE, P.J.

         Lima Township rezoned property in its jurisdiction, subject to certain conditions proposed
by the property owner. Adjacent property owners sought to challenge the rezoning decision in
circuit court, but the court concluded that they did not exhaust certain administrative remedies and
were not aggrieved parties. The critical issue on appeal is whether the rezoning decision was a
legislative act or an administrative/quasi-judicial act. As explained, rezoning is a legislative act,
in contrast to, for example, the decision to grant a conditional-use permit. Given this, plaintiffs
were not required to exhaust administrative remedies or show that they were aggrieved parties,
and the circuit court erred by granting summary disposition to defendants on these grounds.

                                          I. BACKGROUND

                  A. THE 2018 CONDITIONAL-REZONING APPLICATION

        The subject property is a 3.41-acre parcel in Lima Township. In 1945, a factory was built
on the property. The facility was used as a factory until 1986, and thereafter the facility was used
for other purposes, including as a prior nonconforming use due to a zoning change. The facility
was eventually abandoned, and it remained abandoned for approximately 30 years; at some point,
the property was rezoned Rural Residential (RR). Several residences were constructed nearby



                                                -1-
when the facility was no longer being used as an active factory. In 2016, the property owners
began to repair the facility.

        In the fall of 2018, one of the owners of the subject property, James Smith, requested that
the Township conditionally rezone the subject property from Rural Residential (RR) to Light
Industrial (LI). A conditional rezoning involves a property owner’s offer to impose certain
conditions on the use of property in exchange for a rezoning to a new use classification. The
Michigan Zoning Enabling Act (MZEA), MCL 125.3101 et seq., specifically allows a local unit
of government to engage in conditional rezoning:

               (1) An owner of land may voluntarily offer in writing, and the local unit of
       government may approve, certain use and development of the land as a condition
       to a rezoning of the land or an amendment to a zoning map.

              (2) In approving the conditions under subsection (1), the local unit of
       government may establish a time period during which the conditions apply to the
       land. Except for an extension under subsection (4), if the conditions are not satisfied
       within the time specified under this subsection, the land shall revert to its former
       zoning classification.

               (3) The local government shall not add to or alter the conditions approved
       under subsection (1) during the time period specified under subsection (2) of this
       section.

              (4) The time period specified under subsection (2) may be extended upon
       the application of the landowner and approval of the local unit of government.

       (5) A local unit of government shall not require a landowner to offer conditions as
       a requirement for rezoning. The lack of an offer under subsection (1) shall not
       otherwise affect a landowner’s rights under this act, the ordinances of the local unit
       of government, or any other laws of this state. [MCL 125.3405.]

Thus, the keystone of a conditional rezoning is that the conditions are voluntarily offered by the
property owner in writing, and the local unit of government cannot require the landowner to offer
conditions as a requirement for rezoning.

        The Township designated Smith’s request for conditional rezoning as Application 2018-
002, and this designation appears on all of the minutes from the relevant meetings of the Lima
Township Planning Commission and the Lima Township Board of Trustees. Plaintiffs have
provided a copy of the Township’s zoning map to illustrate the location of the subject property
and the surrounding land uses. This map shows the crossroads and the zoning districts in the area,
as well as the location of surrounding homes; it illustrates that the subject property is entirely
surrounded by residential uses located in either the Agriculture-1 (AG-1) or Rural Residential (RR)
Districts.

       It is uncontested that plaintiffs, as owners of adjoining parcels, received written notice of
a Planning Commission meeting held on August 27, 2018, at which the proposal for a conditional



                                                -2-
rezoning of the subject property from Rural Residential (RR) to Light Industrial (LI) was first
considered. Several of the plaintiffs spoke during the public hearing. After the hearing concluded,
the Planning Commission considered action on the application, but eventually postponed action
until a site plan was submitted. From this point forward, the Planning Commission did not provide
plaintiffs with any specific notice regarding meetings on the application for a conditional rezoning;
rather, the meetings were simply noticed under the more general requirements of the Open
Meetings Act, MCL 15.261 et seq, as acknowledged by both parties during oral argument on
appeal.

        At its next meeting on September 24, 2018, the Planning Commission briefly considered
the application. The Planning Commission’s meeting minutes report that the chairman “stated that
there has not been a site plan filed for Application 2018-002.” The Planning Commission again
voted to “postpone Application 2018-002 until a Site Plan is filed.”

        At its meeting on October 22, 2018, the Planning Commission again considered the
application. The Planning Commission’s meeting minutes for that date report that the chairman
“stated a site plan was received on October 3, 2018.” (The trial-court record does not contain a
copy of this site plan.) The Planning Commission had also received a report from the Lima
Township Planner which stated that all surrounding land uses were residential in nature, and that
“the development pattern immediately surrounding the subject site is well established.” The report
noted that the application was one for conditional rezoning, and the applicant had offered several
conditions in exchange for the rezoning. The Township Planner ultimately opined that the site
plan submitted by the applicant was inadequate, and recommended that the Planning Commission
“postpone action until the applicant has had a chance to revise their application.” The Planning
Commission voted to direct staff “to draft a resolution recommending denial of the requested
conditional rezoning for Application 2018-002.”

       At its next meeting on November 26, 2018, the Planning Commission considered the
application. The Planning Commission’s meeting minutes indicate the following regarding
Application 2018-002:

            Chair Consiglio stated that a Public Hearing was held in August with public
       comments.

              Received Resolution of Findings and Recommendation from Township
       Planner Paul Montagno, dated received November 19, 2018.

              At this time Chair Marlene Consiglio read the terms of the standards A
       through G from the Resolution of Findings and Recommendations. Discussion
       followed.

               Motion by Elizabeth Sensoli, seconded by Marlene Consiglio to forward
       Application 2018-002 to the Lima Township Board and recommend that they deny
       the application for a conditional rezoning from RR-Rural Residential to LI-Limited
       Industrial for the parcel located at 1035 North Fletcher Road, Chelsea, MI 48118.




                                                -3-
The Planning Commission’s vote to recommend denial of the requested conditional rezoning was
five members in favor, two members opposed. The meeting minutes do not report that any member
of the Planning Commission abstained from voting or was absent.

        In their amended complaint, plaintiffs referred to this November 26, 2018 vote of the
Planning Commission. Plaintiffs alleged that, following the August 2018 public hearing during
which public comment was received, the Planning Commission voted to deny the conditional
rezoning request on November 26, 2018. Plaintiffs further alleged that they “all understood that
this ended the application process for rezoning.” As the subsequent proceedings would reveal,
however, plaintiffs’ understanding was incorrect.

        As explained in more detail in the next section, rezoning is a legislative act that can be
accomplished only by the Lima Township Board of Trustees; the Planning Commission can only
issue a recommendation to the Township Board. The Lima Township Zoning Ordinance addresses
amendments (including the rezoning of parcels) in Section 14.3, titled “Amendment Procedures.”
The Zoning Ordinance provides that an amendment may be initiated by petition of one or more
property owners of Lima Township, and all proposed amendments must be referred to the Planning
Commission for review and recommendation before action may be taken thereon by the Township
Board. (Lima Township Zoning Ordinance, § 14.1.) The Planning Commission must hold at least
one public hearing on a requested rezoning (Lima Township Zoning Ordinance, §14.3.2), and must
forward any recommendation to the Township Board:

               14.3.7. The Planning Commission shall, following the public hearing and
       action on the petition, transmit the petition and a summary of comments received
       at the public hearing and recommendation to the Township Board.

                14.3.8. The Planning Commission shall report its findings, a summary of
       comments from the public hearing, and its recommendations for disposition of the
       petition to the Township Board following the public hearing within a reasonable
       amount of time from the filing date. If the Township Board shall deem advisable
       any changes, additions, or departures as to the proposed amendment, it shall refer
       it to the Planning Commission for a report thereon within a time specified by the
       Board. Thereafter, the Board may act upon the petition. [Lima Township Zoning
       Ordinance, §§ 14.3.7-14.3.8.]

Therefore, the Planning Commission’s decision on November 26, 2018, to recommend denial of
Smith’s application for a conditional rezoning was simply that—a recommendation—and one that
was not final until acted upon by the Township Board. Thus, as noted, plaintiffs were incorrect in
believing that the November 26, 2018, recommendation concluded the matter.

         Meeting minutes of the Township Board indicate that the Planning Commission did
forward its recommendation to the board. (Although the Township Board’s meeting minutes are
not part of the record on appeal, at oral argument before this Court, counsel for both parties agreed
that this Court could take judicial notice of these public records.) The Township Board’s minutes
of the meeting held on December 10, 2018, state in relevant part: “1035 N Fletcher Rd—re-zoning:
Findings Report from Twp. Planner was too intensive for recommending application approval.”



                                                -4-
The next month, the Township Board returned the application to the Planning Commission, as
reflected by the January 14, 2019, minutes:

       1035 N. Fletcher Rd.—Rezoning RR to LI Conditional Application #2018-002

       Moved by Bater, supported by Laier referring application #2018-002 back to the
       Planning Commission so modifications may be made to the application by the
       applicant and presented again. Motion carried 4 ayes, 1 nay (Havens)

        The Planning Commission once again considered the application for a conditional rezoning
at its meeting on March 25, 2019. The Planning Commission’s meeting minutes for that date
indicate: “The list of limited formal uses need[s] to be typed up by the applicant and given to the
Planning Commission for conditional rezoning, and also the prior Site Plan needs to be attached
to the rezoning request.” The meeting minutes also indicate that the Planning Commission voted
to direct the Township Planner “to develop a draft for a resolution in favor of conditional rezoning
with conditions for Application 2018-002, and to table this until April 22, 2019.” (The record does
not indicate that anything of note occurred on April 22, 2019.)

         On May 17, 2019, Smith submitted another revised site plan. The record does not contain
the site plan or the list of conditions proposed for the subject property.

       At its next meeting on June 24, 2019, the Planning Commission again considered the
application for conditional rezoning of the subject property. The Planning Commission’s meeting
minutes report the following regarding Application 2018-002:

       Motion by Howard Sias, seconded by Marlene Consiglio, to recommend to the
       Township Board for approval of application #2018-002 for conditional rezoning
       for 1035 N. Fletcher Road, with the conditions offered by the applicant on their site
       plan dated May 14, 2019, and based on the Planning Commissions’ [sic] Resolution
       of Findings and Recommendation dated June 24, 2019.

The Planning Commission’s vote was three members in favor, one member opposed, one member
abstaining, and two members absent.

        On July 8, 2019, the Township Board met to consider the Planning Commission’s
recommendation that it approve Smith’s revised application. According to plaintiffs, none of the
owners of adjoining parcels received notice about this meeting, and the Township Board did not
receive any correspondence from those neighbors regarding the revised site plan filed in May 2019.

       The Township Board’s minutes from its July 8, 2019 meeting state:

       1035 N. Fletcher Rd. - Rezoning RR to LI Conditional Application #2018-002

       Now therefore be it resolved, that the Planning Commission recommends to the
       Township Board, that they approve the application for a rezoning from RR-Rural
       Residential to LI,—Light Industrial with the conditions offered by the applicant in
       a the [sic] letter received on May 17, 2019, and the site plan with final revision date



                                                -5-
       of 5-14-19, case # 2018-002, for the parcel located at 1035 North Fletcher, Chelsea,
       MI 48118, with tax parcel ID # G-0-08-400-012.

       Moved by Luick, seconded by Bater to follow the Planning Commission’s
       recommendation and give approval to 1035 N. Fletcher Road for rezoning with
       conditions from RR-Rural Residential to LI-Light Industrial.

       ROLL CALL VOTE: AYE: Bater, Maier, Luick NAY: Havens, Laier ABSENT:
       None

       Motion passed

        The very next day, by letter dated July 9, 2019, plaintiffs James Eyster, Michael O’Leary,
Karen Connell, Larry Connell, and Diana Newman filed a written request for an appeal to the Lima
Township Clerk. The letter was stamped “Received” on July 10, 2019. In that letter, plaintiffs
stated, “[W]e are filing this appeal of the decision of the Planning Commission and Township
Board to approve a re-zoning of the property located at 1035 N. Fletcher Road, which was
approved on July 8, 2019. Please notify Mr. Eyster as to the amount of the fee to be paid.” The
letter presented detailed arguments regarding why plaintiffs believed that the approval of the
request for a conditional rezoning was invalid, including: (1) the Planning Commission failed to
provide proper notice to surrounding property owners under Township Zoning Ordinance § 14.3.8;
(2) the conditional rezoning amounted to illegal spot zoning; (3) Township Zoning Ordinance
§ 14.7 allowed conditional rezoning only for uses of “land and natural resources” but not for
structures; (4) the rezoning did not comply with the Township’s Master Plan; (5) the legislative
decision to rezone was arbitrary and capricious; and (6) several Planning Commission members
improperly abstained from the vote. Defendants do not dispute that plaintiffs filed this letter with
the Township Clerk or that the Township Clerk stamped it “Received.”

        According to plaintiffs’ counsel, the Lima Township Supervisor subsequently contacted
plaintiffs by telephone and informed them that the appeal would not be accepted and that their
only remedy was to file suit in circuit court. Although plaintiffs did not provide an affidavit
regarding the contents of this telephone call, defendants do not dispute that the Township
Supervisor rejected plaintiffs’ attempt to pursue an administrative appeal of the decision to rezone
the subject property.

                             B. THE CIRCUIT-COURT LAWSUIT

        On August 6, 2019, plaintiffs sued defendants in circuit court, challenging the conditional
rezoning of the subject property. Plaintiffs made the following claims: (1) taking without just
compensation/inverse condemnation/regulatory taking; (2) violation of plaintiffs’ substantive-due-
process rights; and (3) violation of plaintiffs’ procedural-due-process rights. In support of their
claims, plaintiffs alleged that the Township’s approval of the conditional rezoning had caused
plaintiffs to suffer “a special injury or right, or substantial interest which will be detrimentally
affected in a manner different from the citizenry at large,” and that they would “suffer special
damages, distinct from the public generally” because they were “abutting residential property
owners on all four sides” of the subject property. Plaintiffs alleged that their special damages
included:


                                                -6-
               a. Deprivation of the quiet enjoyment of their homes and property;

               b. Loss in property values;

               c. Unrestricted exposure to paint fumes, metal and wood dust, and
       industrial noise up to twelve hours a day, seven days a week;

              d. Unrestricted visual exposure to a stark, gray, monolithic building with
       boarded-up windows;

              e. Daily subjection to ten or more cars and trucks being driven around the
       northern side of the factory to an extensive new parking lot;

              f. Legal expenses, including, but not limited to, actual attorney fees,
       consultant fees, overhead, and disbursements.

        Plaintiffs subsequently moved for partial summary disposition under MCR 2.116(C)(10).
Plaintiffs requested that the circuit court enter a “declaration that the conditional rezoning from
Rural Residential to Light Industrial of the property located at 1035 N. Fletcher Road in Lima
Township, Washtenaw County, Michigan is invalid by failure to properly notify adjacent
landowners of the Planning Commission meeting of June 24, 2019 at which the application for
rezoning was considered and approved.” The issue that plaintiffs raised in their motion for
summary disposition—the alleged inadequacy of notice—was only one claim among the various
claims raised in their amended complaint.

        Defendants opposed the motion and argued that the circuit court should grant summary
disposition in their favor under MCR 2.116(I)(2). Because the circuit court later adopted
defendants’ arguments by reference as the holding of the court, we will describe defendants’
arguments in some detail.

        First, defendants argued that plaintiffs had failed to exhaust their administrative remedies
before filing the lawsuit. They argued that under section 604 of the MZEA, MCL 125.3604(1),
plaintiffs were required, as persons “aggrieved” by a zoning decision of a municipal board, to
appeal to the Lima Township Zoning Board of Appeals before suing in circuit court. Defendants
argued that plaintiffs skipped this step, and accordingly failed to exhaust available administrative
remedies.

        Second, defendants argued that plaintiffs failed to qualify as parties “aggrieved” by the
Township’s rezoning action, citing Olsen v Chikaming Twp, 325 Mich App 170; 924 NW2d 889
(2018). Defendants argued that, to qualify as an “aggrieved” party with standing to sue under the
MZEA, a party is required to show that the party suffered special damages not common to other
property owners who were similarly situated. Defendants further argued that “mere ownership”
of an adjoining parcel of land is insufficient to show that a party is aggrieved. Therefore, even if
plaintiffs had exhausted their administrative remedies, they could not challenge the Township’s
rezoning decision because they were not “aggrieved” parties.

       Third, defendants argued that, even if plaintiffs were “aggrieved” parties under the MZEA,
defendants had satisfied all of the procedural requirements of the MZEA before rezoning the


                                                -7-
subject property. Defendants argued that the Planning Commission held one public hearing on
Smith’s conditional-rezoning request, and it issued all required notices for that public hearing.
Because the Planning Commission held that one public hearing, the Township was required to do
nothing more because it had met the procedural requirements of the MZEA and was “free to
proceed with its business.”

        Finally, defendants argued that plaintiffs had improperly relied on “unsworn testimony as
statements of fact.” Specifically, defendants were referring to plaintiffs’ allegations that they “did
not receive notice of any regular meeting of the Planning Commission other than the initial
hearing.” Defendants objected that plaintiffs’ argument on this point was “not supported by
affidavits or deposition testimony” and therefore could not be considered by the circuit court.

       At the hearing on plaintiffs’ motion for summary disposition, plaintiffs addressed
defendants’ argument regarding exhaustion of administrative remedies. Plaintiffs’ counsel stated:

       Defendants have responded that plaintiffs failed to exhaust their administrative
       remedies. That’s not true, Your Honor. Exhibit O is a letter of appeal stamped
       received by the Lima Township clerk on July 10th, 2019, which is a—a request for
       an appeal. We did not receive back a letter, but the [township] supervisor called us
       and told us that we’d have to go to court if we wanted resolution of this issue; that
       we didn’t have standing, because we were not the landowner himself.

       Plaintiffs also addressed defendants’ argument that plaintiffs had submitted only unsworn
arguments to support their allegations about notice. Plaintiffs relied on defendants’ answer to
paragraph 30 of the amended complaint, stating:

               Defendants have admitted, and their answer to our paragraph 30 states that
       no new notices were sent to neighbors prior to the June 24th planning commission
       meeting, at which approval of the request was recommended, and the Township
       board then approved at their next meeting this recommendation, in part quote, based
       on the planning commission’s resolution of findings and recommendation dated
       June 24th, 2019.

                                               * * *

              Defense states that no affidavits have been submitted, saying that notice had
       not been provided, but defense has already admitted that no notices were sent or
       required. Again, see the answer to our paragraph 30.

We note that plaintiffs are correct on this point. Referring to the June 24, 2019 meeting of the
Planning Commission, plaintiffs alleged in paragraph 30 of their amended complaint, “None of
the residential property owners received notice from the Township about this meeting of the
Planning Commission as required by MCL § 125.3103.” In answer to this allegation, defendants
stated: “Admit the allegation in paragraph 30 that no new notices were sent out by the Township
but for further answer state that no new notices were required by law.”




                                                 -8-
       At the conclusion of the hearing, the circuit court adopted defendants’ arguments,
explaining:

               So gentlemen, first of all, I really appreciate your professionalism, and I did
       read the briefs and the argument as—your arguments are well set out.

               It did cause me to reflect when I read these, I’m in my third decade on the
       bench, can you believe it, 30 years starting, and I was thinking about this, and the
       most times I’ve been reversed by the Court of Appeals is always when I find for
       the individual against the zoning board. I think there’s only one case that I—ever
       where I found for the—the claimant, and it was reversed by the Court of Appeals,
       but the Supreme Court actually reinstated, you know, my opinion.

               So I am going to rest on the briefs. I’m agreeing, because it just seems this
       happens over and over, this time with you, [defendants’ counsel], so I agree that
       your analysis is correct, I adopt it, and believe me, I’d love the Court of Appeals to
       come back and tell me sometimes that maybe the individual is correct, so motion is
       denied.

       Plaintiffs’ counsel immediately asked the circuit court to clarify the grounds for its
decision, and the following exchange occurred:

             [Plaintiffs’ Counsel]: Oh my gosh. Your Honor, could you explain to me—
       I—I don’t understand that.

              The Court: What I’m saying is, is my experience is—I’ve—I adopt
       [defendants’ counsel’s] analysis in his written motion—

               [Plaintiffs’ Counsel]: Mm-hmmm.

              The Court. —and I find that to be correct, and I hope you can convince the
       Court of Appeals I’m wrong.

         After the circuit court denied plaintiffs’ motion for partial summary disposition,
defendants’ counsel asked about the request for summary disposition in their favor under MCR
2.116(I)(2), and the circuit court granted that relief on the basis that plaintiffs were not “aggrieved”
parties:

                [Defendants’ Counsel]: Your Honor, are you—on this matter, I—we’d also
       asked for summary under 116.(I) regarding the fact that he is not an aggrieved party
       as that term is defined.

               The Court: Yes.

               [Defendants’ Counsel]: Granting on that also?

               The Court: Yes.



                                                  -9-
               [Defendants’ Counsel]: OK.

               The Court: Take it up, and if the Court of Appeals—

               [Defendants’ Counsel]: Thank you.

              The Court: —agrees with you—if the Court of Appeals disagrees with you,
       I’m happy to give you a hearing.

               [Defendants’ Counsel]: Thank you, Your Honor.

               The Court: All right.

        The circuit court entered an order denying plaintiffs’ motion for partial summary
disposition and granting summary disposition in favor of defendants, “for the reasons set forth in
defendants’ response to plaintiffs’ motion for summary disposition.” The order specified that
defendants were “granted summary disposition on all claims raised by plaintiffs” under MCR
2.116(I)(2).

       This appeal followed.

                                         II. ANALYSIS

                                 A. STANDARD OF REVIEW

       This Court reviews de novo a circuit court’s decision to grant or deny summary disposition
under MCR 2.116(C)(10), Landon Holdings, Inc v Grattan Twp, 257 Mich App 154, 166; 667
NW2d 93 (2003), and under MCR 2.116(I)(2), Brandon Charter Twp v Tippett, 241 Mich App
417, 421; 616 NW2d 243 (2000). A circuit court properly grants summary disposition to the
opposing party under MCR 2.116(I)(2) if the court determines that the opposing party, rather than
the moving party, is entitled to judgment as a matter of law. Sharper Image Corp v Dep’t of
Treasury, 216 Mich App 698, 701; 550 NW2d 596 (1996). “In addition, we review de novo issues
involving the construction of statutes and ordinances,” and “also review de novo the legal question
whether a party has standing.” Olsen, 325 Mich App at 180.

                   B. EXHAUSTION OF ADMINISTRATIVE REMEDIES

        When it denied plaintiffs’ motion for summary disposition and granted summary
disposition in favor of defendants, the circuit court adopted as its own analysis the arguments set
forth in defendants’ brief opposing plaintiffs’ motion. In that brief, defendants argued that
plaintiffs could not proceed with this lawsuit because plaintiffs failed to exhaust their
administrative remedies. To the contrary, the exhaustion requirement does not apply because the
relevant administrative appellate body could not have provided plaintiffs with any relief.

       “As this Court has repeatedly recognized, when an administrative scheme of relief exists
an individual must exhaust those remedies before a circuit court has jurisdiction.” In re Harper,
302 Mich App 349, 356; 839 NW2d 44 (2013). “The doctrine of exhaustion of administrative
remedies requires that where an administrative agency provides a remedy, a party must seek such


                                               -10-
relief before petitioning the court.” Cummins v Robinson Twp, 283 Mich App 677, 691; 770 NW2d
421 (2009), citing Trever v Sterling Heights, 37 Mich App 594, 596; 195 NW2d 91 (1972). “The
converse, however, is that where the administrative appellate body cannot provide the relief
sought, the doctrine does not apply.” Id. Furthermore, when local law makes no provision for an
administrative appeal, a party is not barred from filing a lawsuit in circuit court because of failure
to exhaust his administrative remedies. Wenner v Southfield, 365 Mich 563, 566-567; 113 NW2d
918 (1962).

        “The MZEA grants local units of government authority to regulate land development and
use through zoning.” Olsen, 325 Mich at 180 (citation omitted). Defendants maintain that, under
§ 604 of the MZEA, plaintiffs were required to appeal the Township Board’s rezoning decision to
the Lima Township Zoning Board of Appeals. The statute provides in pertinent part:

               (1) An appeal to the zoning board of appeals may be taken by a person
       aggrieved or by an officer, department, board, or bureau of this state or the local
       unit of government. In addition, a variance in the zoning ordinance may be applied
       for and granted under section 4 of the uniform condemnation procedures act, 1980
       PA 87, MCL 213.54, and as provided under this act. The zoning board of appeals
       shall state the grounds of any determination made by the board. [MCL
       125.3604(1).]

This statute must be read, however, in light of the distinction between a “legislative” decision
versus an “administrative” decision involving zoning matters. Generally speaking, “[i]t is settled
law in Michigan that the zoning and rezoning of property are legislative functions.” Sun
Communities v Leroy Twp, 241 Mich App 665, 669; 617 NW2d 42 (2000) (emphasis added); see
also Inverness Mobile Home Community, Ltd v Bedford Twp, 263 Mich App 241, 247; 687 NW2d
869 (2004); Essexville v Carrollton Concrete Mix, Inc, 259 Mich App 257, 265; 673 NW2d 815
(2003); Arthur Land Co, LLC v Otsego Co, 249 Mich App 650, 662; 645 NW2d 50 (2002). In
contrast, actions “such as site-plan review and the approval of special use permit requests, are
essentially administrative in nature.” Sun Communities, 241 Mich App at 669; see also Mitchell v
Grewal, 338 Mich 81, 87-88; 61 NW2d 3 (1953).

         For purposes of the MZEA, the “legislative body” of a township is defined as its board of
trustees. MCL 125.3102(n). “The function of the township board in enacting a zoning ordinance
is legislative.” Randall v Meridian Twp, 342 Mich 605, 607; 70 NW2d 728 (1955). “The adoption
of a zoning ordinance is a legislative act . . . [and] the rezoning of a single parcel of land from one
district to another is an amendment of the zoning ordinance and is likewise a legislative act.” Sun
Communities, 241 Mich App at 669, quoting Crawford, Michigan Zoning and Planning (3d ed.),
§ 1.11, p 53. “The delegation of legislative power with respect to zoning matters to administrative
boards and officers is unconstitutional and void.” McQuillan on Municipal Corporations (3d ed
revised), § 25:231, p 285.

      Consistent with this legislative-versus-administrative distinction, the Lima Township
Zoning Ordinance provides the Board of Appeals with the following authority:

       The Board of Appeals shall:



                                                 -11-
       A. Hear and decide appeals of any administrative decision of any official or body
       on any requirement of this ordinance.

       B. Grant or deny requests for variances.

       C. Grant or deny requests for the expansion or alteration of non-conforming
       buildings and structures.

       D. Grant or deny requests for substitutions of non-conforming uses. The use being
       considered as a substitute must be equal to or less intense than the nonconforming
       use being replaced.

       [Lima Township Zoning Ordinance § 13.4.1 (emphasis added).]

Thus, under the Township’s Ordinance, the Board of Appeals could hear and decide an appeal
from various administrative decisions, such as the Zoning Administrator’s interpretation of the
Lima Township Zoning Ordinance under § 3.2.1.J, the Planning Commission’s decision to grant
special-use permits under § 3.3, or the Zoning Administrator’s refusal to issue a certificate of
zoning compliance under § 3.4. Furthermore, the Board of Appeals could grant or deny requests
for variances, requests for the expansion or alteration of non-conforming buildings or structures,
or grant or deny requests for substitutions of non-conforming uses. (Lima Township Zoning
Ordinance, § 13.4.1.) There is nothing in the Township’s Ordinance, however, providing the
Board of Appeals with any authority over the legislative acts of the Township Board. An
administrative body cannot enlarge its scope of authority beyond that which is granted to it by law.

       Another section of the Township’s Ordinance makes clear the limits on the Board of
Appeals’ authority. As delimited by § 13.4.2, the Board of Appeals “shall not alter or change the
zoning district classification of any property.” A conditional rezoning approved by the Township
Board necessarily entails making a “zoning district classification,” and this cannot be altered or
changed by the Board of Appeals under § 13.4.2. To be clear, rezoning is a legislative decision,
and the appointed Board of Appeals is neither a legislative body nor a body to which legislative
powers may be delegated. McQuillan, Municipal Corporations (3d ed. revised), § 25:231, pp 287-
288. Thus, the Board of Appeals lacked the authority to hear any appeal from the Township
Board’s decision to rezone the subject property from Rural Residential (RR) to Light Industrial
(LI).

        And, even setting aside the legislative nature of the conditional rezoning and the Township
Ordinance delimiting the Board of Appeals’ authority, an administrative body cannot rule on
constitutional claims. Houdini Props, LLC v Romulus, 480 Mich 1022, 1022-1023; 743 NW2d
198 (2008) (“The zoning board of appeals did not have jurisdiction to decide the plaintiff’s
substantive due process and takings claims.”) A plaintiff who brings a “due process challenge that
claims arbitrariness or capriciousness” on the part of the governmental agency “need not exhaust
any administrative remedies.” Landon Holdings, Inc v Grattan Twp, 257 Mich App 154, 177; 667
NW2d 93 (2003). Plaintiffs brought both procedural-due-process and substantive-due-process
claims, alleging that the Township acted capriciously when it granted the conditional rezoning.
Because the exhaustion requirement does not apply to these claims, the trial court erred in ruling
that plaintiffs’ lawsuit was barred because they had failed to exhaust their administrative remedies.


                                                -12-
       Against this, defendants argue that under our Supreme Court’s decision in Paragon Props
Co v Novi, 452 Mich 568; 550 NW2d 772 (1996), plaintiffs were still required to appeal to the
Board of Appeals before suing in circuit court. Defendants read too much into Paragon.

        In that case, our Supreme Court considered a landowner’s challenge to a city council’s
decision to deny a requested rezoning of real property. The city argued that the property owner
had failed to seek a use variance from the city’s zoning board of appeals and, therefore had not
obtained a final decision as to the potential uses of the property. Id. at 572. The Supreme Court
noted that, under the city’s zoning ordinance, its zoning board of appeals was authorized to grant
a land-use variance, and the board had “the authority to allow a use in a zoning district that would
not otherwise be allowed.” Id. at 574-575. The Supreme Court noted the rule of finality, as
follows:

              A challenge to the validity of a zoning ordinance “as applied,” whether
       analyzed under 42 USC § 1983 as a denial of equal protection, as a deprivation of
       due process under the Fourteenth Amendment, or as a taking under the Just
       Compensation Clause of the Fifth Amendment, is subject to the rule of finality.

              The finality requirement is concerned with whether the initial
       decisionmaker has arrived at a definite position on the issue that inflicts an actual,
       concrete injury . . . . [Id. at 576-577 (cleaned up).]

The Supreme Court concluded that the city council’s decision to deny the landowner’s requested
rezoning of real property was “not a final decision because, absent a request for a variance, there
is no information regarding the potential uses of the property that might have been permitted.” Id.
at 580.

        In contrast to the facts presented in Paragon, the Township Board’s decision in this case
to grant the conditional rezoning was a final decision subject to review in the circuit court.
Defendants point to no procedure in the Township’s Ordinance that would allow owners of
adjacent property to seek a use variance for the subject property. Further, defendants cite no
appellate caselaw standing for the proposition that a legislative body’s decision to grant a rezoning
request is not a final decision. Unlike in Paragon, where there was “no information regarding the
potential uses of the property that might have been permitted,” 452 Mich at 580, the conditional
rezoning request that was approved in this case carried with it very express conditions describing
the uses of the property that were permitted by the Township Board. The circuit court erred in
ruling that plaintiffs’ lawsuit was barred because they had failed to exhaust their administrative
remedies.

                                   C. AGGRIEVED PARTIES

        The circuit court also concluded that plaintiffs lacked standing to sue because they were
not “aggrieved” parties under § 604 the MZEA and the Township Ordinance. The MZEA
provides: “An appeal to the zoning board of appeals may be taken by a person aggrieved . . . .”
MCL 125.3604(1). As the text indicates, this statutory subsection applies to appeals filed with the
Board of Appeals. But as explained in the previous subsection, plaintiffs had no avenue of appeal
to that board. This case presents a circuit-court challenge to a Township’s decision to rezone


                                                -13-
property, not an appeal of the Township Board’s decision to the Board of Appeals. Therefore, the
text of MCL 125.3604(1) is inapplicable to the present case. Moreover, because plaintiffs could
not appeal to the Board of Appeals given the nature of their claims, it is beside the point whether
they would qualify as “any aggrieved person” under § 13.8.2 of the Township Ordinance.

        This Court’s decisions in Arthur Land Co and Sun Communities further illustrate why
plaintiffs’ challenge to the Township’s decision to rezone the subject property is a matter that falls
within the circuit court’s original jurisdiction, not within its appellate decision (as it would be if
the circuit court were reviewing on appeal a decision from an administrative appellate body such
as the Board of Appeals). “Because rezoning is a legislative act, its validity and the validity of a
refusal to rezone are governed by the tests which we ordinarily apply to legislation,” and the circuit
court is not reviewing as an appellate court whether an administrative decision was supported by
competent, material, and substantial evidence. Arthur Land Co, 249 Mich App at 664 (cleaned
up); see also Sun Communities, 241 Mich App at 670. “There is no authority that requires a party
to pursue an appeal to challenge the constitutionality of a legislative act of rezoning.” Sun
Communities, 241 Mich App at 672 (emphasis added).

         In Ansell v Delta Co Planning Commission, __ Mich App __, __; __ NW2d __ (2020)
(Docket No. 345993); slip op at 3, this Court recently considered whether the “aggrieved party”
standard contained in § 604 of the MZEA applies to “appeals of zoning decisions where there was
no provision for review by a zoning board of appeals.” Relying on MCR 7.103(A)(3) and
7.122(A)(1), the Ansell Court concluded, “Both appeals from a township board and municipal
zoning commission planning board are entitled to the same review.” Id. at 4. We note, however,
that Ansell involved the township’s decision to grant a conditional-use permit (an administrative
decision), not a rezoning (a legislative decision). Id. at 2. The Ansell Court relied on Const 1963,
art 6, § 28, which provides: “All final decisions, findings, rulings and orders of any administrative
officer or agency existing under the constitution or by law, which are judicial or quasi-judicial
and affect private rights or licenses, shall be subject to direct review by the courts as provided by
law.” Id. at 4, quoting Const 1963, art 6, § 28 (emphasis added). The holding in Ansell therefore
applies to a township’s zoning decisions that are administrative in nature, but not to a township’s
zoning decisions that are legislative in nature, such as a rezoning. Even though the Ansell Court
applied the “aggrieved party” provision of the MZEA to other types of appeals, including appeals
from the administrative decisions of a township board, that decision does not apply to original
actions in circuit court to challenge a township’s legislative actions.

         The provision of the MZEA relied upon by the circuit court to hold that plaintiffs were not
“aggrieved parties” who could file an appeal, MCL 125.3604(1), does not apply in this case. The
circuit court erroneously granted summary disposition to defendants under MCR 2.116(I)(2) on
the grounds that plaintiffs did not qualify as “aggrieved” parties who could have—but failed to—
file an appeal to the Zoning Board of Appeals under MCL 125.3604.

                                          D. STANDING

        Even setting aside the question of plaintiffs’ aggrieved-party status, there remains the
question whether plaintiffs’ have standing to sue. “[T]he term ‘standing’ generally refers to the
right of a plaintiff initially to invoke the power of a trial court to adjudicate a claimed injury.”
Olsen, 325 Mich App at 180. In Lansing Sch Ed Ass’n v Lansing Bd of Ed, 487 Mich 349, 355;


                                                -14-
792 NW2d 686 (2010) (cleaned up), our Supreme Court explained that the “purpose of the standing
doctrine is to assess whether a litigant’s interest in the issue is sufficient to ensure sincere and
vigorous advocacy.” Thus, “the standing inquiry focuses on whether a litigant is a proper party to
request adjudication of a particular issue and not whether the issue itself is justiciable.” Id.
(cleaned up).

        In Olsen, this Court noted the distinction between a party’s attempt to “invoke the power
of the trial court regarding a claimed injury” and a party’s attempt to trigger “appellate review of
a local unit of government’s zoning decision when review is sought by a ‘party aggrieved’ by the
decision” of a zoning board of appeals. Id. at 193. In contrast to Olsen, the present case does not
involve a party’s attempt to appeal a decision of a zoning board of appeals, but involves a party’s
attempt to challenge a rezoning decision made by the legislative body of the municipality.
Similarly, although this Court in Olsen discussed and relied on Brown v East Lansing Zoning Bd
of Appeals, 109 Mich App 688, 693, 700; 311 NW2d 828 (1981), the Brown Court considered a
circuit-court appeal from the decision of a local zoning board of appeals to grant a variance, rather
than a legislative decision of a local unit of government. Furthermore, the Brown Court applied a
standing provision contained in a now-repealed statutory section. See Olsen, 325 Mich App at
189. Thus, neither Olsen nor Brown undermines plaintiffs’ standing here.

        Our Supreme Court’s decision in Randall does shed some light on the standing required of
a plaintiff who seeks to challenge the legislative zoning decision of a local unit of government. In
Randall, the plaintiffs sought to enjoin a township board from amending a zoning ordinance to
rezone real property from an agricultural zone to a commercial zone. Randall, 342 Mich at 606.
The Supreme Court noted, “While it is within the province of the courts to pass upon the validity
of statutes and ordinances, courts may not legislate nor undertake to compel legislative bodies to
do so one way or another.” Id. at 608. The Supreme Court ruled that, while the courts did not
have the authority to order a township board to refrain from engaging in the legislative act of
rezoning a parcel of real property, the courts did have the authority to review “the validity of the
amendment once it is adopted.” Id. The plaintiffs in that case owned property adjacent to the
property that the township sought to rezone. Id. at 606. Despite the township’s argument that the
plaintiffs had no “vested or contractual right to keep the adjacent property in its present zoning
classification,” the Supreme Court held:

       It does not follow, however, that plaintiffs have no standing in a court of equity to
       challenge the validity of an amendment to the zoning ordinance on the grounds of
       arbitrariness or unreasonableness of the proposed change or irregularities in the
       proceedings. Possible adverse effects of the change on their property create in them
       such an interest in the subject matter as to entitle them to maintain an action for that
       purpose. [Id. at 607 (emphasis added).]

Because the plaintiffs owned adjacent property, they had “an interest which would entitle them to
maintain an action to challenge the validity of the amendment once it is adopted . . . and the courts
have jurisdiction to entertain such actions.” Id. at 608.

       Similarly, because plaintiffs in this case own real property immediately adjacent to the real
property that the Township Board conditionally rezoned, and because they alleged special injuries
flowing from this legislative decision that are distinct from those suffered by the general public,


                                                -15-
they have standing to challenge the conditional rezoning because they have a substantial interest
“that is detrimentally affected in a manner distinct from that of the general public.” Lansing Sch
Ed Ass’n, 487 Mich at 378; see also Randall, 342 Mich at 607-608. And even if Olsen applied
here (which it does not because this is not an appeal from a zoning board), plaintiffs’ statutory
entitlement to notice means that they are not merely adjoining property owners.

                                           E. NOTICE

        Finally, we briefly address the matter of notice. In moving for partial summary disposition,
plaintiffs argued that they had not received notice of the Planning Commission’s meetings when
it considered the request for a conditional rezoning of the subject property. With regard to notice,
the MZEA provides in relevant part that “the zoning commission shall give a notice of a proposed
rezoning in the same manner as required under section 103.” MCL 125.3202(2). It is undisputed
that the Planning Commission is a “zoning commission” under the MZEA. MCL 125.3301(1)(b).
Section 103 addresses the notice required when a zoning commission holds a public hearing:

               (1) Except as otherwise provided under this act, if a local unit of
       government conducts a public hearing required under this act, the local unit of
       government shall publish notice of the hearing in a newspaper of general circulation
       in the local unit of government not less than 15 days before the date of the hearing.

                (2) Notice required under this act shall be given as provided under
       subsection (3) to the owners of property that is the subject of the request. Notice
       shall also be given as provided under subsection (3) to all persons to whom real
       property is assessed within 300 feet of the property that is the subject of the request
       and to the occupants of all structures within 300 feet of the subject property
       regardless of whether the property or structure is located in the zoning jurisdiction.
       Notification need not be given to more than 1 occupant of a structure, except that
       if a structure contains more than 1 dwelling unit or spatial area owned or leased by
       different persons, 1 occupant of each unit or spatial area shall be given notice. If a
       single structure contains more than 4 dwelling units or other distinct spatial areas
       owned or leased by different persons, notice may be given to the manager or owner
       of the structure, who shall be requested to post the notice at the primary entrance to
       the structure.

               (3) The notice under subsection (2) is considered to be given when
       personally delivered or when deposited during normal business hours for delivery
       with the United States postal service or other public or private delivery service. The
       notice shall be given not less than 15 days before the date the request will be
       considered. If the name of the occupant is not known, the term “occupant” may be
       used for the intended recipient of the notice.

               (4) A notice under this section shall do all of the following:

               (a) Describe the nature of the request.




                                                -16-
              (b) Indicate the property that is the subject of the request. The notice shall
       include a listing of all existing street addresses within the property. Street addresses
       do not need to be created and listed if no such addresses currently exist within the
       property. If there are no street addresses, other means of identification may be used.

               (c) State when and where the request will be considered.

               (d) Indicate when and where written comments will be received concerning
       the request. [MCL 125.3103 (emphasis added).]

Thus, under the MZEA, the Planning Commission was required to “give a notice of a proposed
rezoning,” MCL 125.3202(2), to “all persons to whom real property is assessed within 300 feet of
the property that is the subject of the request and to the occupants of all structures within 300 feet
of the subject property” (i.e., plaintiffs, as owners of adjoining parcels), MCL 125.3103(2), “not
less than 15 days before the date the request will be considered,” MCL 125.3103(3).

       In addition to the MZEA, the Township Ordinance also contains notice requirements
relevant to a request for rezoning. Section 14.3.3 provides, “If an individual property or ten (10)
or fewer adjacent properties are proposed for rezoning the Township shall provide written notice
in accordance with the requirements of Section 14.3.2.” Those notice requirements are as follows:

               The original petition and fourteen (14) copies thereof shall be filed with the
       Township Clerk. The Clerk shall transmit the petition and ten (10) copies thereof
       to the Township Planning Commission for review and report to the Township
       Board. The Planning Commission shall conduct at least one (1) public hearing on
       the petition. Notice of the public hearing shall be given in the following manner:

               A. The notice of the request shall be published in a newspaper of general
       circulation in the Township not less than fifteen (15) days before the date the
       application will be considered by the Planning Commission.

               B. The notice shall also be sent not less than fifteen (15) days before the
       date the application will be considered by the Planning Commission to all persons
       to whom real property is assessed within three hundred (300) feet of the property
       and to occupants of all structures within three hundred (300) feet of the property
       regardless of whether the property or occupant is located in the zoning jurisdiction.
       If the name of the occupant is not known, the term “occupant” may be used in
       making notification.

              C.      Each electric, gas, pipeline public utility company, each
       telecommunication service provider, each railroad operating within the district or
       zone affected, and the airport manager of each airport, that registers its name and
       mailing address with the Planning Commission shall receive a notice.

               D. The notice shall do all of the following:

               1. Describe the nature of the request.



                                                -17-
               2. Indicate the property that is the subject of the request.

              3. The notice shall include a listing of all existing street addresses within
       the property. Street addresses do not need to be created and listed if no such
       addresses currently exist within the property.

               4. If there are no street addresses, other means of identification may be
       used.

               5. State when and where the request will be considered.

               6. Indicate when and where written comments will be received concerning
       the request.

              7. Indicate the place(s) and time at which the request may be examined.
       [Lima Township Zoning Ordinance § 14.3.2.]

Thus, under its own Ordinance, the Township was required to provide written notice of a proposal
for rezoning to plaintiffs, as owners of adjoining parcels, “not less than fifteen (15) days before
the date the application will be considered by the Planning Commission.” (Lima Township Zoning
Ordinance § 14.3.2.A.)

        It is uncontested that defendants did provide the required notice for the August 27, 2018
meeting of the Planning Commission, when that body first considered Smith’s application for
conditional rezoning of the subject property. Plaintiffs argue, however, that the Planning
Commission did not resolve the request for a conditional rezoning on that date, and the Planning
Commission was required to issue additional written notices when it considered Smith’s revised
application. Plaintiffs maintain that to allow the Planning Commission to provide a single notice
to adjoining property owners, despite the fact that it considered taking action on the request at
several separate public meetings held over the course of 10 months, fails to accord meaning to the
MZEA’s requirement that the Planning Commission provide notice to owners of adjoining
property “not less than 15 days before the date the request will be considered,” MCL 125.3103(3),
and the similar requirement of § 14.3.2 of the Township Ordinance.

         In granting summary disposition to defendants, the circuit court did not take up plaintiffs’
notice arguments. Because we are remanding the matter, we decline to take up plaintiffs’ notice
claim in the first instance. Instead, we vacate the circuit court’s denial of summary disposition on
this issue, and the parties may take up this matter, as well as other pertinent matters, in the normal
course on remand.

                                         III. CONCLUSION

        By granting the application for conditional rezoning, the Township Board engaged in a
legislative act, not an administrative or quasi-judicial one. From this fact, it follows that plaintiffs
did not have to exhaust administrative remedies that were not available to them, nor did they have
to establish that they were aggrieved parties to have standing. Accordingly, for the reasons stated,
we reverse the circuit court’s grant of summary disposition to defendants, we vacate its denial of



                                                 -18-
plaintiffs’ motion for partial summary disposition, and we remand for further proceedings
consistent with this opinion. We do not retain jurisdiction, nor do we impose costs.



                                                      /s/ Brock A. Swartzle
                                                      /s/ Amy Ronayne Krause
                                                      /s/ Michelle M. Rick




                                          -19-